PER CURIAM.
We affirm the trial court’s order dismissing the appellant’s rule 3.801 motion seeking jail credit for the time period he was held in the county jail after he was mistakenly released from the Department of Corrections, then rearrested and held in the county jail pending his return to Department custody. However, we do so without prejudice to the appellant seeking credit for this time period with the Department. Williams v. State, 673 So.2d 873 (Fla. 1st DCA 1996).
AFFIRMED.
WINOKUR, JAY, and WINSOR, JJ, concur.